BoardmaN, J.:
I concur with some hesitation ; but it seems to me that the finding that Taylor made his false representations on September fourth, to prevent the entry of a judgment, and with intent at that time to take advantage of such delay by making an assignment that should cut off plaintiffs’ collection, brings the case within the statute.
Judgment affirmed, with costs.
Hardin, P. J.:
Upon evidence sufficient to support it, the trial judge found that the defendant Taylor agreed with plaintiffs “ if he was pressed in any way, or if he was threatened, he would at once notify the plaintiffs’ attorneys so that they might enter judgment and issue an execution thereon ahead of any assignment or other creditor.”
Taylor thereby in effect assented to a lien, in favor of plaintiffs, upon his property. He did not notify plaintiffs or their attorney, but made an assignment to Jones with preferences for the benefit of his creditors, and thereby attempted to defraud the lien and to give others his property, instead of allowing the plaintiffs’ lien to ripen thereon. Jones, the assignee, acquired no better title or right to the assigned property then Taylor had. He was not a purchaser in good faith for value. Equitably he took it charged with the lien or equity of plaintiffs, created by the promise of Taylor. Taylor made the promise in consideration of delay and obtained forbearance from the plaintiffs, and in good conscience and in equity ought to be bound by the agreement. It is„but reasonable and equitable that Jones, the assignee, should take the assigned property of Taylor cum onere.
The Special Term followed out the lien to its legitimate conclusion, a.nd declared the assets in the hands of the assignee chargeable with the payment of the balance due the plaintiffs, after crediting the payments amounting to $117.14. His conclusion meets the equities of the case and declares the proper result. We are of the opinion that the judgment is just and equitable and should be sustained.
The judgment should be affirmed, with costs.
Judgment affirmed, with costs.